Detailed Action 
1. 	This office action is in response to the communicated dated 03 June 2021 concerning application number 16/289,047 effectively filed on 28 February 2019.

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims 
3. 	Claims 1-3, 6, 8-11, 13-24 are pending, of which claims 1 and 21 have been amended; claims 4-5, 7, and 12 have been cancelled; and claims 1-3, 6, 8-11, 13-24 are under consideration for patentability. 

Response to Arguments
4. 	Applicant's arguments filed 03 June 2021 have been fully considered but they are not persuasive.  

Applicant argues that Grahn’s stimulation is directed to activating the patient’s muscles rather than relieving the patient’s pain. The Examiner respectfully disagrees and directs Applicant to paragraph [0066] of Grahn, which describes providing pain relief to the patient. 
	
Claim Rejections - 35 USC § 103
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claims 1-2, 9-10, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Grahn et al. (US 2021/0052889 A1).
Regarding claim 1, Grahn teaches a system (epidural stimulation system 100 [0059]) comprising: 
a neurostimulator that is connectable to a plurality of electrodes that are implantable in a patient (epidural stimulation system 100 comprising electrodes 112 [0059]) and 
an external device (external computing system 104 [0059]) that is configured to: 
determine a trajectory of each of one or more dorsal roots of the patient ([0007]); 
receive one or more inputs that are associated with a desired location of a stimulation field that is to be generated by the neurostimulator and which is configured to provide pain relief to the patient (external computing system 104 receive inputs from 
determine an electrode configuration ([0007, 0059]); and 
communicate the electrode configuration to the neurostimulator (stimulation can be selectively delivered to the different subsets of electrodes [0059]).
Grahn does not explicitly teach determining an electrode configuration that causes the stimulation field to be substantially parallel with the trajectory of the dorsal root that is nearest to the desired location of the stimulation field. However, Grahn teaches current steering to steer the electric field to a location based on the dorsal root trajectory (selective orientation or steering of an electric field with respect to the dorsal root location and root trajectories [0007]). Therefore, the Examiner respectfully submits that a person having ordinary skill in the art would have been lead to steer the electric field to be substantially parallel with the trajectory of the dorsal root. The benefit of this modification will allow for keeping the electric field aligned with the structure of the dorsal root trajectory and avoid stimulating nearby regions outside of the dorsal root trajectory. 
Regarding claim 2, Grahn teaches wherein the external device is configured to determine the trajectory of each of the one or more dorsal roots of the patient by: 
after the neurostimulator provides stimulation at each of a plurality of sample stimulation locations (electrode placement over specific dorsal roots for stimulation [0007, 0055-0056, 0179, FIG. 18-19]), determining a measurement of a neural response to the stimulation at each of the plurality of sample stimulation locations (motor evoked 
 determining the trajectory of each of the one or more dorsal roots based on the measured neural response to the stimulation at each of the plurality of sample stimulation locations (electromyography is performed to determine the muscle response based on nerve stimulation and to determine the electrode placement [0007, 0055-0056, 0179 FIGS. 18-19]. The dorsal root location and root trajectories or orientations can be determined based on the evoked potential response [0007, 0055-0056, 0179, FIGS. 18-19]. The evoked potential response is highest when the electrodes are near the dorsal root locations [0007, 0055-0056, 0179, FIGS. 18-19]).
Regarding claim 9, Grahn teaches wherein the external device is configured to determine the trajectory of each of the one or more dorsal roots of the patient by: 
after the neurostimulator provides stimulation at each of a plurality of sample stimulation locations, determining a stimulation amplitude at which the patient perceives the stimulation at each of the plurality of sample stimulation locations (stimulation amplitude measurements at various locations of spine or dorsal roots [0055-0056, 0060, 0063]. The patient is aware or perceives the stimulation, as the stimulation pulse parameters drives the movement of multiple muscle groups to achieve a specified action such as walking [0058-0060, 0063]); and 
determining the trajectory of each of the one or more dorsal roots based on the stimulation amplitude at which the patient perceives the stimulation at each of the plurality of sample stimulation locations (the dorsal root location and root trajectories or orientations can be determined based on the nerve or evoked potential response [0007, 
Regarding claim 10, Grahn teaches wherein the neurostimulator provides stimulation at each of the plurality of sample stimulation locations at increasing stimulation amplitudes until the patient perceives the stimulation (pulse amplitudes delivered to the spine are adjusted by 0.05 V increments to increase movement of the patient’s muscle groups [0060, 0063]).
Regarding claim 21, Grahn teaches a method of providing stimulation to patient, wherein the patient is implanted with a plurality of electrodes connectable to a neurostimulator (epidural stimulation system 100 comprising electrodes 112 [0059]), the method comprising:
 determining a trajectory of each of one or more dorsal roots of the patient ([0007]); 
receiving one or more inputs that are associated with a desired location of a stimulation field that is to be generated by the neurostimulator and which is configured to provide pain relief to the patient (external computing system 104 receive inputs from a user to control the stimulation parameters delivered to the electrodes 112 [0059]. Furthermore, the electrodes of the epidural stimulation system can stimulate the targeted structures of the spinal cord to treat chronic pain [0066]); 
determine an electrode configuration ([0007, 0059]); and 

Grahn does not explicitly teach determining an electrode configuration that causes the stimulation field to be substantially parallel with the trajectory of the dorsal root that is nearest to the desired location of the stimulation field. However, Grahn teaches current steering to steer the electric field to a location based on the dorsal root trajectory (selective orientation or steering of an electric field with respect to the dorsal root location and root trajectories [0007]). Therefore, the Examiner respectfully submits that a person having ordinary skill in the art would have been lead to steer the electric field to be substantially parallel with the trajectory of the dorsal root. The benefit of this modification will allow for keeping the electric field aligned with the structure of the dorsal root trajectory and avoid stimulating nearby regions outside of the dorsal root trajectory.  
 Regarding claim 22, Grahn teaches wherein determining the trajectory of each of the one or more dorsal roots comprises: 
providing stimulation at each of a plurality of sample stimulation locations (target electrode placement over specific dorsal roots for stimulation [0007, 0055-0056, 0179, FIGS. 18-19]); 
determining a measurement of a neural response to the stimulation at each of the plurality of sample stimulation locations (motor evoked potential response to electrode placements on the dorsal roots [0007, 0055-0056, 0179, FIGS. 18-19]); and
 determining the trajectory of each of the one or more dorsal roots based on the measured neural response to the stimulation at each of the plurality of sample 
Regarding claim 23, Grahn teaches wherein determining the trajectory of each of the one or more dorsal roots comprises: 
providing stimulation at each of a plurality of sample stimulation locations (electrode placement over specific dorsal root locations for stimulation [0007, 0150]); 
determining a stimulation amplitude at which the patient perceives the stimulation at each of the plurality of sample stimulation locations (stimulation amplitude measurements at various locations of spine or dorsal roots [0055-0056, 0060, 0063]. The patient is aware or perceives the stimulation, as the stimulation pulse parameters drives the movement of multiple muscle groups to achieve a specified action such as walking [0058-0060, 0063]); 
and determining the trajectory of each of the one or more dorsal roots based on the stimulation amplitude at which the patient perceives the stimulation at each of the plurality of sample stimulation locations (the dorsal root location and root trajectories or orientations can be determined based on the nerve or evoked potential response [0007, 0150]. Amplitude is used to measure the nerve or evoked potential response [0055-0056, 0179]. The amplitude of the nerve or evoked responses are highest when the electrodes are in closer proximity to the dorsal root locations or trajectories ([0007, .

7. 	Claims 3, 6, 8, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grahn et al. in view of Parker et al. (US 2014/0296737 A1).
Regarding claim 3, Grahn suggests the system of claim 2, including wherein the neural response to the stimulation at each of the plurality of sample stimulation locations is measured based on one or more properties of an evoked potential responses at one or more of the plurality of electrodes ([0007, 0150]). Grahn does not explicitly teach wherein the neural response to the stimulation at each of the plurality of sample stimulation locations is measured based on one or more properties of an evoked compound action potential (ECAP) at one or more of the plurality of electrodes.
The prior art by Parker is analogous to Grahn, as Parker teaches a neurostimulator including implantable electrodes near the region of the dorsal root ([0042, 0046, 0050]). Furthermore, the position of Parker’s implanted electrodes can be optimized for treatment ([0022]). 
Parker teaches wherein the neural response to the stimulation at each of the plurality of sample stimulation locations is measured based on one or more properties of an evoked compound action potential (ECAP) at one or more of the plurality of electrodes (ECAP [0022]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to replace Grahn’s evoked potentials with an ECAP at the plurality of electrodes, as taught by Parker. The benefit of this 
Regarding claim 6, Parker teaches wherein the external device is configured to generate a neural response map that comprises a metric of the measured neural response at each of the plurality of sample stimulation locations (neural sensitivity map [0046, 0049]).
Regarding claim 8, Parker teaches wherein determining the trajectory of each of the one or more dorsal roots based on the neural response to stimulation at the plurality of sample stimulation locations comprises performing a mathematical operation on the metric over the neural response map (the neural response map measurements consisting of amplitude, velocity, etc., are measured with algorithms [0075-0076]).
Regarding claim 11, Parker teaches wherein the external device is configured to generate a patient response map based on the stimulation amplitude at which the patient perceives the stimulation at each of the plurality of sample stimulation locations (the neural map is used to measure stimulation amplitude responses at each of the electrode locations [0046-0047, 0075]).
Regarding claim 13, Parker teaches wherein determining the trajectory of each of the one or more dorsal roots based on the stimulation amplitude at which the patient perceives the stimulation at each of the plurality of sample stimulation locations comprises performing a mathematical operation on the stimulation amplitude over the patient response map (neural map consisting of stimulation amplitude measurements are generated based on algorithms [0075-0076]).

8. 	Claims 14-20, 24 is rejected under 35 U.S.C. 103 as being unpatentable over Grahn et al. in view of Lee (US 2012/0239115 A1).
Regarding claim 14, Grahn suggests the system of claim 1. Grahn does not explicitly teach wherein the one or more inputs comprise a center point of the stimulation field.
The prior art by Lee is analogous to Grahn, as they both teach spinal cord stimulation systems ([0033]). 
Lee teaches wherein the one or more inputs comprise a center point of the stimulation field (center point or central ideal pole 252 of electric field [0107-0108, FIGS. 9-11]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Grahn’s neurostimulator with a center point of the stimulation field, as taught by Lee. The benefit of this modification will allow for establishing a coordinate positions between the center point and the electrode. 
Regarding claim 15, Lee teaches wherein the one or more inputs comprise a focus of the stimulation field (focus of stimulation field [0109]).
Regarding claim 16, Grahn suggests wherein the external device is configured to determine the electrode configuration that causes the stimulation field to be substantially parallel with the trajectory of the dorsal root that is nearest to the desired location of the stimulation field (as previously stated from the suggested modification of claim 1 above, Grahn teaches a current steering which can help direct an electric field to be substantially parallel with the dorsal root trajectory [0007, 0150]).

Grahn in view of Lee suggests wherein the target poles are aligned with or symmetrical about a path that is substantially parallel with the trajectory of the dorsal root that is nearest to the desired location of the stimulation field (Grahn already teaches the electrodes being placed over the dorsal roots and the stimulation field being aligned with the dorsal root trajectories [0007]. Meanwhile, Lee teaches a current steering to prevent the target poles from being moved outside the extent of the implanted electrodes [0023]. In this case scenario, Grahn’s electrodes and stimulation field are already aligned within proximity of the dorsal root trajectories, and Lee’s target poles have steering to stay within the same extent of Grahn’s electrodes).
Lee also teaches estimating an electric field that would result from stimulation at the one or more target poles (the tripole configuration consisting of cathodes and anodes creates an electrical field [0135, 0173-0175, FIG. 22B]); and 
determining the electrode configuration that corresponds to the estimated electric field (the tripole electrode configuration consisting of cathodes and anodes corresponds to the electrode field [0135, 0173-0175, FIG. 22B]).
Regarding claim 17, Lee teaches wherein the one or more target poles comprise a target cathode at a center point of the stimulation field and two equal target anodes that are each positioned at an equal distance from the center point of stimulation along the path (center cathode 252 with surrounding anodes 254 [0107, FIGS. 9-11]).

Regarding claim 19, Grahn suggests the system of claim 1. Grahn teaches wherein the external device is further configured to: 
determine a response of neural elements to the electric field at a plurality of neural element evaluation positions (evaluating evoked potential responses based on the electrodes being aligned with the dorsal roots [0007, 0150]);
adjust the electrode configuration if the determined response of neural elements deviates from a desired response (the electrodes or stimulation field can be positioned closer to the dorsal root as the evoked potential response will be higher. When or if the stimulation field shifts, Grahn teaches a current steering to maintain the stimulation field on the specific location of the dorsal root which gives the desired evoked potential response ([0007, 0150]); and 
Lee teaches determining an electric field that would result from stimulation using the electrode configuration (the electrode configurations are used to determine the electrical field [0134-0135]). 
Grahn does not explicitly teach wherein the neural element evaluation positions comprise positions that are substantially parallel with the trajectory of each of the one or more dorsal roots. However, Grahn teaches that the electric field of the electrodes can be steered to the location of the dorsal root trajectory. Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to steer the electric to be substantially parallel with the dorsal root trajectory for 
Regarding claim 20, Grahn teaches wherein the external device is further configured to estimate a location of one or more dorsal root ganglia based, at least in part, on the trajectory of each of the one or more dorsal roots of the patient ([0007, 0062]).
Regarding claim 24, Grahn suggests the method of claim 21. Grahn teaches wherein determining the electrode configuration that causes the stimulation field to be substantially parallel with the trajectory of the dorsal root (the electrode placement is on the dorsal roots and the stimulation field is aligned with the trajectory of the dorsal roots [0007, 0150]). 
Grahn does not explicitly teach determining a location of one or more target poles based on the one or more inputs, wherein the target poles are aligned with or symmetrical about a path that is substantially parallel with the trajectory of the dorsal root that is nearest to the desired location of the stimulation field; 
estimating an electric field that would result from stimulation at the one or more target poles; and 
determining the electrode configuration that corresponds to the estimated electric field.
The prior art by Lee is analogous to Grahn, as they both teach spinal cord stimulation systems ([0033]). 

Grahn in view of Lee suggests wherein the target poles are aligned with or symmetrical about a path that is substantially parallel with the trajectory of the dorsal root that is nearest to the desired location of the stimulation field (Grahn already teaches the electrodes being placed over the dorsal roots and the stimulation field being aligned with the dorsal root trajectories [0007]. Meanwhile, Lee teaches a current steering to prevent the target poles from being moved outside the extent of the implanted electrodes [0023]. In this case scenario, Grahn’s electrodes and stimulation field are already aligned within proximity of the dorsal root trajectories, and Lee’s target poles have steering to stay within the same extent of Grahn’s electrodes),
Lee also teaches estimating an electric field that would result from stimulation at the one or more target poles (the tripole configuration consisting of cathodes and anodes creates an electrical field [0135, 0173-0175, FIG. 22B]); and 
determining the electrode configuration that corresponds to the estimated electric field (the tripole electrode configuration consisting of cathodes and anodes corresponds to the electrode field [0135, 0173-0175, FIG. 22B]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Grahn’s neurostimulator to locate and control the target poles, as taught by Lee. The benefit of this modification will provide a reference point or location of the cathodes and anodes within the electric field. 

Statement on Communication via Internet
 9. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
10. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792